Exhibit 10.2

LIMITED WAIVER AND NINTH AMENDMENT
OF VENTURE LOAN AND SECURITY AGREEMENT

 

 

This NINTH AMENDMENT OF VENTURE LOAN AND SECURITY AGREEMENT (this “Agreement”),
effective and dated as of June 30, 2016, is entered into by and between Xtera
Communications, Inc., a Delaware corporation (“Xtera” or “Borrower”) and Horizon
Technology Finance Corporation, a Delaware corporation (“Lender”).

RECITALS

A. Xtera and Lender are parties to a certain Venture Loan and Security Agreement
dated as of May 10, 2011, as amended from time to time (as amended, the “Loan
Agreement”).

B.Xtera has now requested that Lender amend the Loan Agreement as set forth
below and waive certain Events of Default thereunder.

C.Lender is willing to grant such request, but only to the extent, and in
accordance with the terms, and subject to the conditions, set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Borrower and Lender hereby agree as follows:

1.Definitions; Interpretation. Unless otherwise defined herein, all capitalized
terms used herein and defined in the Loan Agreement shall have the respective
meanings given to those terms in the Loan Agreement.  Other rules of
construction set forth in the Loan Agreement, to the extent not inconsistent
with this Agreement, apply to this Agreement and are hereby incorporated by
reference.

2.Limited Waiver. Borrower acknowledges and agrees that (i) Lender did not
receive, on or before June 30, 2016, drafts of documents relating to a
Refinancing Transaction (the “Specified Default”); and (ii) the Specified
Default constitutes an Event of Default. Subject to the Condition Precedent,
Lender hereby agrees to waive the Specified Default. Such waiver does not
constitute any of the following: (i) a waiver of Borrower’s obligation to meet
the above-referenced covenant at any other date; (ii) a waiver of any other term
or provision of any of the Loan Documents; or (iii) an agreement to waive in the
future the above-referenced covenant or any other term or provision of any of
the Loan Documents.

3.Amendment to Loan Agreement. Borrower and Lender hereby agree that Section
6.13(b) of the Loan Agreement is hereby deleted in its entirety and replaced
with the following:

“Intentionally omitted.”

4.Conditions to Effectiveness. Lender’s consent and agreement contained herein
is expressly conditioned on Borrower’s executing and delivering to Lender an
executed copy of this Agreement;

5.Effect of Agreement. On and after the date hereof, each reference to the Loan
Agreement in the Loan Agreement or in any other document shall mean the Loan
Agreement as amended by this Agreement. Except as expressly provided hereunder,
the execution, delivery and effectiveness of this Agreement shall not operate as
a waiver of any right, power, or remedy of Lender, nor constitute a waiver of
any provision of the Loan Agreement.  Except to the limited extent expressly
provided herein, nothing contained herein shall, or shall be construed to (nor
shall the Borrower ever argue to the contrary) (i) modify the Loan Agreement or
any other Loan Document (ii) modify, waive, impair, or affect any of the
covenants, agreements, terms, and conditions thereof, or (iii) waive the due
keeping, observance and/or performance thereof, each of which is hereby ratified
and confirmed by the Borrower. Except as expressly amended herein, the Loan
Agreement remains in full force and effect.

6.Headings. Headings in this Agreement are for convenience of reference only and
are not part of the substance hereof.

7.Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Connecticut without reference to
conflicts of law rules.

1

--------------------------------------------------------------------------------

 

8.Counterparts. This Agreement may be executed in any number of counterparts,
including by electronic or facsimile transmission, each of which when so
delivered shall be deemed an original, but all such counterparts taken together
shall constitute but one and the same instrument.  

9.Integration. This Agreement and the Loan Documents constitute and contain the
entire agreement of Borrower and Lender with respect to their respective subject
matters, and supersede any and all prior agreements, correspondence and
communications.

[Remainder of page intentionally blank. Signature page follows.]

 

 

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower and Lender have caused this Agreement to be
executed as of the day and year first above written.

 

 

 

 

BORROWER:

 

 

 

 

 

XTERA COMMUNICATIONS, INC.

 

 

 

 

 

 

By:

/s/ Jon R. Hopper

 

 

 

Jon R. Hopper

 

 

 

Chief Executive Officer

 

 

 

LENDER:

 

 

 

 

 

HORIZON TECHNOLOGY FINANCE CORPORATION

 

 

 

 

 

 

By:

/s/ Robert D. Pomeroy, Jr.

 

 

 

Robert D. Pomeroy, Jr.

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

3